DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC 103 p. 3-7Applicant Asserts:  As per claim 1, pages 3-4 of the Office Action contend that it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the
claimed invention, in view of the teachings of Wong, to combine elements as claimed
by known methods to provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function. This contention is respectfully traversed. Applicant submits that the preliminary amendment filed March 29, 2020 incorporated by reference the disclosure of U.S. application No. 14/520,932 entitled “Methods And Apparatus For Sharing Encrypted Data’ in its entirety. Further, Applicant submits that the instant specification has been amended in order to overcome this formal rejection. More specifically, paragraph [0002.1] has been added to clearly define the term “CryptoJSON” and the “3-tier structure” that it comprises.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  Applicant’s traverses the contention for motivation of claim 1 but fails to provide a reason the traversal.  The fact that a reference has been incorporated into the original specification does not convey or assert that the claim mapping is incorrect.  What is missing is the reason motivation to Claim 1 is deficient and why the amendment to the specification and/or claims overcome the prior art or record.  Therefore, it appears to the Examiner applicant has not provided a persuasive argument regarding any alleged deficiency to Claim 1, and it is at least for this reason the Examiner will maintain the rejection of Claim1.

Applicant Asserts: As per claim 2, page 4 of the Office Action contends that the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘hash’. The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation
expression’ is taught by Auh as ‘PBKDF2 operation’. Applicant respectfully traverses the
contention with respect to claim 2 for at least the same reasons the contention with
respect to claim 1 Is traversed.

Examiner Response:  Applicant remarks regarding Claim 2 only repeat the Office Action of Claim 2 and traverses the rejection of Claim 2 based on the assertions of Claim 1. The Examiner maintains the rejection of claim 2 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 3, pages 4-5 of the Office Action contend that the SDFT methods may allow a given application to track, analyze, store and/or use fewer individual
attributes of cryptographic functions; further, there may be at least three different
methods by which the date within may be raveled or folder. Applicant respectfully
traverses the contention with respect to claim 3 for at least the same reasons the
contention with respect to claim 1 is traversed.

Examiner Response:  Applicant remarks regarding Claim 3 only repeat the Office Action of Claim 3 and traverses the rejection of Claim 3 based on the assertions of Claim 1. The Examiner maintains the rejection of claim 3 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 4, page 5 of the Office Action contends that it would have been
obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention, in view of the teachings of Wong, to combine elements as claimed by known methods to provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function. Applicant respectfully traverses the contention with respect to claim 4 for at least the same reasons the contention with respect to claim 1 is traversed.

Examiner Response:  Applicant remarks regarding Claim 4 only repeat the Office Action of Claim 4 and traverses the rejection of Claim 4 based on the assertions of Claim 1. The Examiner maintains the rejection of claim 4 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 5, pages 5-6 of the Office Action contend that the claimed ‘indexing structure’ is taught by Auh as ‘NSstr structure 4900’ whereas the claimed ‘plurality of
items’ is taught by Auh as ‘data 4902 and TAR 4904’ whereas the claimed ‘output’ is
taught by Auh as ‘output data 4908’. The claimed ‘code’ is taught by Auh as ‘Data 1’
because Data 1 may represent any data such as hash whereas the claimed
‘transformation expression’ is taught by Auh as ‘TAR 4904’. Applicant respectfully
traverses the contention with respect to claim 5 for at least the same reasons the
contention with respect to claim 4 is traversed.

Examiner Response:  Applicant remarks regarding Claim 5 only repeat the Office Action of Claim 5 and traverses the rejection of Claim 5 based on the assertions of Claim 4 which is analogous to Claim 1. The Examiner maintains the rejection of claim 5 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 6, page 6 of the Office Action contends that the claimed ‘indexing structure’ is taught by Auh as ‘NSstr structure 4900’ whereas the claimed ‘plurality of
items’ is taught by Auh as ‘data 4902 and TAR 4904’ whereas the claimed ‘output’ is
taught by Auh as ‘output data 4908’. The claimed ‘code’ is taught by Auh as ‘Data 1’
because Data 1 may represent any data such as hash whereas the claimed
‘transformation expression’ is taught by Auh as ‘TAR 4904’. Applicant respectfully
traverses the contention with respect to claim 6 for at least the same reasons the
contention with respect to claim 4 is traversed.

Examiner Response:  Applicant remarks regarding Claim 6 only repeat the Office Action of Claim 6 and traverses the rejection of Claim 6 based on the assertions of Claim 4 which is analogous to Claim 1. The Examiner maintains the rejection of claim 6 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 7, pages 6-7 of the Office Action contend that it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the
claimed invention, in view of the teachings of Bumbulis, to combine elements as
claimed by known methods to allow the Modular I/O Repository (MIOR) of Auh to
expand the use of tree searching with the particular functions of a B-tree as provided by
Bumbulis. Applicant respectfully traverses the contention with respect to claim 6 for at
least the same reasons the contention with respect to claim 4 is traversed.

Examiner Response:  Applicant remarks regarding Claim 7 only repeat the Office Action of Claim 7 and traverses the rejection of Claim 7 based on the assertions of Claim 4 which is analogous to Claim 1. The Examiner maintains the rejection of claim 7 based on the reasons as set forth in the Examiner response to Claim 1.

Applicant Asserts: As per claim 8, page 7 of the Office Action contends that it would have been
obvious to one of the ordinary skilled in the art before the effective filing date of the
claimed invention, in view of the teachings of Wong, to combine elements as claimed
by known methods to allow the Modular I/O Repository (MIOR) of Auh a
non-deterministic function. Applicant respectfully traverses the contention with respect
to claim 6 for at least the same reasons the contention with respect to claim 8 is
traversed. 

Examiner Response: Applicant remarks regarding Claim 8 only repeat the Office Action of Claim 8 and traverses the rejection of Claim 8 based on the assertions of Claim 6 which depend from Claim 4. The Examiner maintains the rejection of claim 8 based on the reasons as set forth in the Examiner response to Claim 4.

Claim Rejections – 35 USC 103 p. 7-21Applicant Asserts: Further, as per claim 9, pages 18-19 of the Office Action contend that the
combination of Auh and Wong teaches the machine-readable medium of claim 8; further, Auh [0375] “A scipher salsa20 transmutation in reverse mode 2026 may accept as input ciphertext 2030 and attributes 2032 comprising a 256 bit symmetric secret key and a nonce to produce as output cleartext 2022”. Applicant respectfully traverses the contentions with respect to claim 9 for at least the same reasons the contention with respect to claim 8 is traversed.

Examiner Response: Applicant remarks regarding Claim 9 only repeat the Office Action of Claim 9 and traverses the rejection of Claim 9 based on the assertions of Claim 8 which cites a nn-transitory medium having instructions to implement the method of Claim 1. The Examiner maintains the rejection of claim 9 based on the reasons as set forth in the Examiner response to Claim 8.

Applicant Asserts: Further, as per claim 10, pages 19-20 of the Office Action contend that it would have been obvious to one of the ordinary skilled in the art before the effective filing date
of the claimed invention, in view of the teachings of Wong, to combine elements as claimed by known methods to provide the Modular I/O Repository (MIOR) of Auh a non-deterministic function. This contention is respectfully traversed. Applicant respectfully traverses the contentions with respect to claim 10 for at least the same reasons the contention with respect to claim 8 is traversed.

Examiner Response: Applicant remarks regarding Claim 10 only repeat the Office Action of Claim 10 and traverses the rejection of Claim 10 based on the assertions of Claim 8 which cites a non-transitory medium having instructions to implement the method of Claim 1. The Examiner maintains the rejection of claim 10 based on the reasons as set forth in the Examiner response to Claim 8.


Applicant Asserts: Further, as per claim 11, page 20 of the Office Action contends that the
combination of Auh and Wong teaches the machine-readable medium of claim 8; further, Auh [0584] “There may be no easily accessible general utility to acquire, organize and/or catalog different collections of data in a secure way where the repository may comprise a data
file per item in the collection”. Applicant respectfully traverses the contentions with respect to claim 11 for at least the same reasons the contention with respect to claim 8 Is traversed.

Examiner Response: Applicant remarks regarding Claim 11 only repeat the Office Action of Claim 11 and traverses the rejection of Claim 11 based on the assertions of Claim 8 which cites a non-transitory medium having instructions to implement the method of Claim 1. The Examiner maintains the rejection of claim 11 based on the reasons as set forth in the Examiner response to Claim 8.

Applicant Asserts: Further, as per claim 12, page 21 of the Office Action contends that claim 12 is rejected for the reasons as set forth in claim 7. Applicant respectfully traverses the
contentions with respect to claim 12 for at least the same reasons the contention with
respect to claims 7 and 8 are traversed.

Examiner Response: Applicant remarks regarding Claim 12 only repeat the Office Action of Claim 12 and traverses the rejection of Claim 12 based on the assertions of Claim 8 which cites a non-transitory medium having instructions to implement the method of Claim 1. The Examiner maintains the rejection of claim 12 based on the reasons as set forth in the Examiner response to Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auh; Yoon Ho. US 9436849 B2, March 15, 2018, hereafter referred to as Auh, in view of Wong; Sze Yuen et al, US 20140164388 A1, September 6, 2016, hereafter referred to as Wong.

           As to claim 1, Auh teaches a method for performing a search on non-deterministically encrypted data in a CryptoJSON recordset system – Auh [0430] The NUTS design may enable the identifiability of data regardless of location. ... These data pieces may be gathered and stored in an ID structure 5510 which may then be serialized using JSON or alternative marshalling techniques. Here, the claimed ‘a method’ is taught by Auh as ‘the NUTS design’ which is a construction method specific to a record set.  The claimed ‘performing a search’ is taught by Auh as ‘identifiability of data’ since the design of the NUTS enables searching for keysets. The claimed ‘CryptoJSON record set’ is taught by Auh as ‘NUTS’ because an eNcrypted User Data Transit & Storage (NUT) comprises group(s) of randomly encrypted data called Lock Nodes.  The claimed ‘non-deterministically encrypted’ is taught by Auh also as ‘Lock Nodes’ using random generation as further taught by Aug at {0430].  Since entropy is created randomly, the results will be non-deterministic, comprising at least one RecordSet key that is used for the non-deterministic encryption - Auh [0451] FIG. 63. shows a flowchart of the key insertion process for any Lock Node and for any cipher key. Here, the claimed ‘at least one RecordSet key’ is taught by Auh as ‘any cipher key’) the method comprising:
           determining, transparently to a user, an indexing value for a desired plaintext item of data provided by the user, the indexing value being based, at least partially on the desired plaintext item of data and a transformation expression – Auh [0603] ... The user may enter the required information from the request and the server may create a randomly generated login ID and password which may employ the maximum entropy of the cipher method in 14706. The server also may generate a RBK pair with the user which may be employed in some or all communications between the user and the server/administrator. The user may store the login credentials and RBK pair in her NUTbook in the card for her own contact information 14708. Here, the claimed ‘determining, transparently’ is taught by Auh as ‘The user may enter’ because creates data to be indexed in the clear.   The claimed ‘indexing value’ is taught by Auh as ‘RBK pair’ since the key was randomly generated and is associated with username and user password provided as plaintext at registration.  The claimed ‘data provided by the user’ is taught by Auh as ‘required information’ which is in response to a server request.  The claimed ‘transformation expression’ is taught by Auh as ‘cipher method’); 
            applying the at least one RecordSet key to an indexing structure to obtain at least one Record key - Auh [0565] The key set may contain at a minimum a NUTserver authentication key and/or a key for each NUTS core application that may be installed on the local device.  There may be a Cache 12624 that may be maintained by the NUTserver for organizational purposes and efficiencies. A part of the cache may be the Index 12626 of Nut IDs. This Index may contain some or all the Nut IDs that the user may want to keep track of locally and remotely. Here, the claimed ‘applying’ is taught by Auh as ‘installed’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘index 12626’ which is used to store IDs.  The claimed ‘Record set key’ in this instance is taught by Auh as ‘NUT server authentication key’); 
            unlocking the non-deterministically encrypted data by using the at least one Record key - Auh [0404] ...The Main password 13710 may be supplied to access the Main key, then the Work password may be entered to gain access to the Work level key 14008 which may unlock the Work Document Nut 14010. Here, the claimed ‘unlocking’ is taught by Auh as ‘unlock the Work Document Nut’ whereas the claimed ‘at least one Record key’ is taught by Auh as ‘Work level key 14008’): and
             using the indexing value to access a corresponding entry in an indexing structure to obtain a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data – Auh [0546] FIG. 113 shows how a digital address book entry between Alice and Bob may be structured to support RBKs in a consistent manner for some or all relationships in the address book. Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330.   Here, the claimed ‘index value’ is taught by Auh is ‘RBKs’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘digital address book’.  AUH SUGGESTS a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR WONG TEACHES a CryptoJSON recordset entry including non-deterministically encrypted ciphertext corresponding to the desired plaintext item of data – Wong [column 8, lines 65-67 and column 9, lines 1-7] ...  FIG. 2 is a conceptual view of a digital merchandise 2370 when used with Key Wrap data sharing technology 2200. The Encrypted JSON Record 2221 serves as a basic container that is divided into two sections: JSON Data Core 2224 and JSON Meta Data 2223. The JSON Data Core 2224 section contains the encrypted JSON Sale Data 2204. A Record key 2209 is a randomly generated key that was generated at encryption time. Each Encrypted JSON Record 2221 is associated to a unique Record key 2209. Here, the claimed ‘CryptoJSON record set’ is taught by Wong as ‘Encrypted JSON Record 2221’.  The claimed ‘plaintext’ is taught by Wong as ‘Meta Data 2223’ since it is only the core data 2224 that is encrypted.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exclusive JSON recordset with Auh uses NUTS but is silent on supporting systems external to the NUTS protocol.   Wong’s exclusive use of the encrypted JSON recordsets would enable Aug to accommodate additional users thereby extending the NUT security and data protection services without having to reformat or process new customer data).  

           As to claim 2, the combination of Auh and Wong teaches the method of claim 1, wherein the determining of the indexing value for a desired plaintext item of data further comprises:
           calculating a code based on applying the transformation expression to the desired plaintext item of data - Auh [0383]  The transmutation command ‘derive pbkdf2 keylen=256 iterations=100000’ may take as input a character data string (password or passphrase), perform a PBKDF2 operation on it using a SHA2 512 bit hash function, a randomly generated 512 bit initialization vector as a salt and an iteration count parameter set to 100,000, and may produce a corresponding symmetric key that is a 256 bits long bytes data string. Here, the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘pbkdf2 keylen’.  The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation expression’ is taught by Auh as ‘SHA2 512 bit hash function’).

              As to claim 3, the combination of Auh and Wong teaches the method of claim 1, wherein the indexing structure includes at least a first item of each of a plurality of paired data items – Auh [0546] … Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330. In Alice's own entry 11320, she may have listed her own basic contact data 11322 and some personal data 11324. Alice's address book entry 11320 may be stored and may be secured as the payload in a Nut file on Alice's system. On Bob's contact card 11330, Alice may have some contact information for Bob 11332 such as his name and email address.  Here, the claimed ‘a first item’ is taught by Auh as ‘her own basic contact data 11322’.  The claimed ‘plurality of paired data items’ is taught by Auh as ‘may have two entries’, the first item of each of the plurality of paired data items being an indexing data item having a value based on a respective plaintext data item and the transformation expression - Auh [0546] ... Alice may begin the process by generating an asymmetric key pair 11334 and 11336, storing them under Bob's address card 11330 and transmitting 11344 the public portion of the key 11334 to Bob. Here, the claimed ‘an indexing data item’ is taught by Auh as ‘key pair 11334 and 11336’ since keys are required for identification of the index structure such as Bob’s card.  The claimed  ‘transformation expression’ is taught by Auh as ‘generating an asymmetric key pair’) and a second item of each of the paired data items being the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value  - Auh [0546] ... Alice may begin the process by generating an asymmetric key pair 11334 and 11336, storing them under Bob's address card 11330 and transmitting 11344 the public portion of the key 11334 to Bob. Here, the claimed ‘second item’ is taught by Auh as ‘Bob's address card 11330’ since keys are required for identification of the index structure such as Bob’s card).

              As to claim 4, Auh teaches a method for providing a remote CryptoJSON recordset – Auh [0431] This process may be called locally within the running program or may be implemented within a server application residing locally or remotely serving client application requests for new Nut IDs.  Here, the claimed ‘method’ is taught by Auh as ‘this process’ whereas the claimed ‘providing’ is taught by Auh as ‘server application’ which does the providing to the client.  The claimed ‘remote CryptoJSON record set’ is taught by Auh as ‘NUTS ID’) for performing a search on non- deterministically encrypted data in a CryptoJSON recordset system comprising at least one RecordSet key that is used for the non-deterministic encryption – Auh [0430] The NUTS design may enable the identifiability of data regardless of location. ... These data pieces may be gathered and stored in an ID structure 5510 which may then be serialized using JSON or alternative marshalling techniques. Here, the claimed ‘a method’ is taught by Auh as ‘the NUTS design’ which is a construction method specific to a record set.  The claimed ‘performing a search’ is taught by Auh as ‘identifiability of data’ since the design of the NUTS enables searching for keysets. The claimed ‘CryptoJSON record set’ is taught by Auh as ‘NUTS’ because an eNcrypted User Data Transit & Storage (NUT) comprises group(s) of randomly encrypted data called Lock Nodes.  The claimed ‘non-deterministically encrypted’ is taught by Auh also as ‘Lock Nodes’ using random generation as further taught by Aug at {0430].  Since entropy is created randomly, the results will be non-deterministic, the method comprising:
            receiving a remote request from a requester, via a network - Auh [0431] This process may be called locally within the running program or may be implemented within a server application residing locally or remotely serving client application requests for new Nut IDs. Here, the claimed ‘receiving’ is taught by Auh as ‘called locally’.  The claimed ‘a requester’ is taught by Auh as ‘server application’  whereas the claimed ‘via a network’ is taught by Auh as ‘remotely serving’ such as wide area network WAN 302 taught by Auh at [0355]), to search the non- deterministically encrypted data in the CryptoJSON recordset system for a CryptoJSON recordset entry corresponding to a desired plaintext data item A possible benefit of a server model implementation may be its ability to access larger caches of existing Nut IDs to check against and may produce a Nut ID with a lower probability of collision);
          calculating, transparently to the requester, a code based on the desired plaintext data item and a transformation expression - Auh [0383]  The transmutation command ‘derive pbkdf2 keylen=256 iterations=100000’ may take as input a character data string (password or passphrase), perform a PBKDF2 operation on it using a SHA2 512 bit hash function, a randomly generated 512 bit initialization vector as a salt and an iteration count parameter set to 100,000, and may produce a corresponding symmetric key that is a 256 bits long bytes data string. Here, the claimed ‘calculating’ is taught by Auh as ‘derive’ whereas the claimed ‘code’ is taught by Auh as ‘hash’.  The claimed ‘plaintext’ is taught by Auh as ‘passphrase’ whereas the claimed ‘transformation expression’ is taught by Auh as ‘PBKDF2 operation’);
            applying the at least one RecordSet key to an indexing structure to obtain at least one Record key - Auh [0565] The key set may contain at a minimum a NUTserver authentication key and/or a key for each NUTS core application that may be installed on the local device.  There may be a Cache 12624 that may be maintained by the NUTserver for organizational purposes and efficiencies. A part of the cache may be the Index 12626 of Nut IDs. This Index may contain some or all the Nut IDs that the user may want to keep track of locally and remotely. Here, the claimed ‘applying’ is taught by Auh as ‘installed’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘index 12626’ which is used to store IDs.  The claimed ‘Record set key’ in this instance is taught by Auh as ‘NUT server authentication key’); 
            unlocking the non-deterministically encrypted data by using the at least one Record key - Auh [0404] ...The Main password 13710 may be supplied to access the Main key, then the Work password may be entered to gain access to the Work level key 14008 which may unlock the Work Document Nut 14010. Here, the claimed ‘unlocking’ is taught by Auh as ‘unlock the Work Document Nut’ whereas the claimed ‘at least one Record key’ is taught by Auh as ‘Work level key 14008’); and 
           using the code as an index to an indexing structure to obtain the CryptoJSON recordset entry corresponding to the desired plaintext data item – Auh [0546] FIG. 113 shows how a digital address book entry between Alice and Bob may be structured to support RBKs in a consistent manner for some or all relationships in the address book. Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330.   Here, the claimed ‘code’ is taught by Auh is ‘RBKs’ the claimed ‘indexing structure’ is taught by Auh as ‘digital address book’); and
        returning data to the requester, the returned data including the CryptoJSON recordset entry corresponding to the desired plaintext data item obtained from the CryptoJSON recordset system – Auh [0413] The output of SDFT may be returned as the same NSstr structure 4810 or an NSx structure such as NSjson. This output may then be stored 4820 in some persistent and accessible way, transmitted to another computing device using an Inter Process Communication (IPC) method 4840, and/or stored into another internal data structure 4830. The cycle may begin anew for the stored data 4820 and 4830 at a later point in the application. For transmitted data 4840, the cycle may be initiated by the reception of such data packets 4800.  Here, the claimed ‘returning data’ is taught by Auh as ‘NSjson’ since the system outputs data back to the user. WHILE AUH SUGGESTS performing a search on non- deterministically encrypted data in a CryptoJSON recordset system WONG TEACHES
            performing a search on non- deterministically encrypted data in a CryptoJSON recordset system – Wong [column 8, lines 65-67 and column 9, lines 1-7] ...  FIG. 2 is a conceptual view of a digital merchandise 2370 when used with Key Wrap data sharing technology 2200. The Encrypted JSON Record 2221 serves as a basic container that is divided into two sections: JSON Data Core 2224 and JSON Meta Data 2223. The JSON Data Core 2224 section contains the encrypted JSON Sale Data 2204. A Record key 2209 is a randomly generated key that was generated at encryption time. Each Encrypted JSON Record 2221 is associated to a unique Record key 2209. Here, the claimed ‘CryptoJSON record set’ is taught by Wong as ‘Encrypted JSON Record 2221’.  The claimed ‘plaintext’ is taught by Wong as ‘Meta Data 2223’ since it is only the core data 2224 that is encrypted.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exclusive JSON recordset with Auh uses NUTS but is silent on supporting systems external to the NUTS protocol.   Wong’s exclusive use of the encrypted JSON recordsets would enable Aug to accommodate additional users thereby extending the NUT security and data protection services without having to reformat or process new customer data).  

         As to claim 5, the combination of Auh and Wong teaches the method of claim 4, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a second item of the duplet, the first item of the duplet comprises a code based on a corresponding plaintext data item and the transformation expression – Auh [0546] … Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330. In Alice's own entry 11320, she may have listed her own basic contact data 11322 and some personal data 11324. Alice's address book entry 11320 may be stored and may be secured as the payload in a Nut file on Alice's system. On Bob's contact card 11330, Alice may have some contact information for Bob 11332 such as his name and email address.  Here, the claimed ‘a first item’ is taught by Auh as ‘her own basic contact data 11322’.  The claimed ‘plurality of paired data items’ is taught by Auh as ‘may have two entries’), the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value - Auh [0546] ... Alice may begin the process by generating an asymmetric key pair 11334 and 11336, storing them under Bob's address card 11330 and transmitting 11344 the public portion of the key 11334 to Bob. Here, the claimed ‘second item’ is taught by Auh as ‘Bob's address card 11330’ since the card the second item stored in Alice NUT.  The claimed ‘indexing value’ is taught by Auh as ‘key’ since a key has a single value).

               As to claim 6, the combination of Auh and Wong teaches the method of claim 4, wherein the indexing structure comprises a plurality of items, each of the plurality of items including at least a first item of a duplet and a reference to a second item of the duplet – Auh [0546] … Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330. In Alice's own entry 11320, she may have listed her own basic contact data 11322 and some personal data 11324. Alice's address book entry 11320 may be stored and may be secured as the payload in a Nut file on Alice's system. On Bob's contact card 11330, Alice may have some contact information for Bob 11332 such as his name and email address.  Here, the claimed ‘a first item’ is taught by Auh as ‘her own basic contact data 11322’.  The claimed ‘plurality of items’ is taught by Auh as ‘may have two entries’.  The claimed ‘reference to a second item’ is taught by Auh as ‘Bob’s contact card’ which is a reference to Bod’s information in the Nut file.  Bob further teaches the claimed ‘reference to a second item’ as a Lock Node linking pointer at Auh [0480], the first item of the duplet comprises a code based on a corresponding plaintext data item and the transformation expression - Auh [0546] ... Alice may begin the process by generating an asymmetric key pair 11334 and 11336, storing them under Bob's address card 11330 and transmitting 11344 the public portion of the key 11334 to Bob. Here, the claimed ‘an indexing data item’ is taught by Auh as ‘key pair 11334 and 11336’ since keys are required for identification of the index structure such as Bob’s card.  The claimed ‘transformation expression’ is taught by Auh as ‘generating an asymmetric key pair’), the reference to the second item of the duplet includes a pointer to a data structure including the second item of the duplet – Auh [0480 and 0546] since at ‘480 ... If some or all of the Nut Parts in the table in FIG. 81 exist in a given Nut, then each Nut Part which may be represented by a Lock Node may be linked in sequence from the top down using Lock Node linking pointers and linking keys since at ‘546.... On Bob's contact card 11330, Alice may have some contact information for Bob 11332 such as his name and email address. Bob's address book entry 11330 may be stored and may be secured as the payload in a Nut file on Alice's system. Here, the claimed ‘the second item of the duplet’ is taught by Auh as ‘Bob's contact card 11330’ since the card refers to Bob data in the NUT whereas the claimed ‘a pointer’ is taught by Auh as ‘Lock Node lining pointers’), and the second item of the duplet comprises the transformation expression corresponding to what may be applied to the respective plaintext data item to obtain the indexing value – Auh [0546] FIG. 113 shows how a digital address book entry between Alice and Bob may be structured to support RBKs in a consistent manner for some or all relationships in the address book. Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330.   Here, the claimed ‘index value’ is taught by Auh is ‘RBKs’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘digital address book’).

           As to claim 8, Auh teaches a non-transitory machine-readable medium having instructions stored therein for at least one processor – Auh [0356] ... The processing unit may represent a single or multi-cored processor ... Other components serviced by the system bus may be Network Adapters 412; I/O Interfaces 410; Display Interfaces 414; Read Only Memory. Here, the claimed ‘non-transitory machine-readable medium’ is taught by Auh as ‘Read Only Memory’ whereas the claimed ‘at least one processor’ is taught by Auh as ‘single or multi-cored processor’); the machine-readable medium comprising:
          instructions for accessing an indexing structure for a CryptoJSON recordset – Auh [0416]  The transplanting of data manipulation instructions from the application to the data may allow for simpler applications and/or applications with more sophisticated uses of cryptographic functions. SDFT may enable a better alternative to express Structured Cryptographic Programming (SCP) methods as will be discussed in the NUTS section. Here, the claimed ‘instructions’ is taught by Auh as ‘data manipulation instructions’ whereas the claimed ‘a CryptoJSON recordset’ is taught by Auh as ‘NUTS’), a position of items in the indexing structure being based on corresponding plaintext items - Auh [0546] FIG. 113 shows how a digital address book entry between Alice and Bob may be structured to support RBKs in a consistent manner for some or all relationships in the address book. Alice's address book 11310, which may be a function offered by her PIM, may have two entries: an entry for herself 11320 and an entry for Bob's information 11330.  Here, the claimed ‘a position’ is taught by Auh as ‘book entry’ since the entries are positioned vertically.  The claimed ‘indexing structure’ is taught by Auh as ‘digital address book’), references related to the corresponding plaintext items in the indexing structure being encrypted and other information in the indexing structure being unencrypted – Auh [0481] ... The key pairings are not limited to these sets and may be expanded or contracted based on requirements. Any encrypted and/or unencrypted strings of a Lock Node may have a dign created on it by its own specific key pair. Here, the claimed ‘references’ is taught by Auh as ‘key pairings’ since the keys index NUTS data whereas the claimed ‘encrypted/unencrypted’ is taught by Auh as ‘encrypted and/or unencrypted strings’ since the design of the NUTS enables searching for keysets);
          instructions for loading at least a portion of the indexing structure into a memory - Auh [0377] For example, the command ‘serialize json sortkeys=t’ may perform the following data manipulation sequences: take as input any Python data structure, perform a json.dumps( )on it with the ‘sort_keys’ flag set to True, then output a Python string with the serialized version of the data. The reverse mode of this command may expect a JSON formatted Python string as input, perform a json.loads ( ) on it, then output a Python data structure.  Here, the claimed ‘instructions’ is taught by Auh as ‘command’);
         instructions for decrypting at least one of the references related to a corresponding one of the plaintext items in the at least a portion of the indexing structure - Auh [0388] The scipher transmutation may then unpack the Packed Message, read and store all attributes found in the Header, then prepare to decipher the Encrypted Message. A symmetric cipher may have no deterministic method to convey a successful decryption.  Here, the claimed ‘instructions for decrypting’ is taught by Auh as ‘read’ since the scipher needs directions for storage); and 
             instructions for applying at least one CryptoJSON RecordSet key to the indexing structure to obtain at least one Record key  - Auh [0565] The key set may contain at a minimum a NUTserver authentication key and/or a key for each NUTS core application that may be installed on the local device.  There may be a Cache 12624 that may be maintained by the NUTserver for organizational purposes and efficiencies. A part of the cache may be the Index 12626 of Nut IDs. This Index may contain some or all the Nut IDs that the user may want to keep track of locally and remotely. Here, the claimed ‘instructions’ is taught by Auh as ‘core application’ since the application runs on a processor containing instructions.  The claimed ‘applying’ is taught by Auh as ‘installed’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘index 12626’ which is used to store IDs.  The claimed ‘Record set key’ in this instance is taught by Auh as ‘NUT server authentication key’); and 
             and instructions for unlocking the non-deterministically encrypted data item by using the at least one Record key - Auh [0404] ...The Main password 13710 may be supplied to access the Main key, then the Work password may be entered to gain access to the Work level key 14008 which may unlock the Work Document Nut 14010. Here, the claimed ‘unlocking’ is taught by Auh as ‘unlock the Work Document Nut’ whereas the claimed ‘at least one Record key’ is taught by Auh as ‘Work level key 14008’.
         AUH SUGGESTS instructions for using the decrypted at least one of the references to access a corresponding non-deterministically encrypted data item from the CryptoJSON recordset, HOWEVER IN AN ANALGOUS WONG TEACHES instructions for using the decrypted at least one of the references to access a corresponding non-deterministically encrypted data item from the CryptoJSON recordset – Wong [column 4, lines 17-25] FIG. 4a illustrates a Data Decryption Flow Diagram 400. In operation 401, the encrypted Entity key 103 is decrypted using the User-defined key 105, to obtain the Entity key 104. The Entity key 104 is then used to decrypt the RecordSetKeyCipher 206 to obtain the RecordSet key 207 in operation 402. Here, the claimed ‘instructions for using’ is taught by Wong as ‘User-defined key 105’ whereas the claimed ‘references to access’ is taught by Wong as ‘Entity key 103’ whereas the claimed ‘CryptoJSON record set’ is taught by Wong as ‘RecordSetKeyCipher 206’ whereby the preferred data representation is in the JSON format as further taught by Wong as [column 8, lines 41-43].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exclusive JSON recordset with Auh uses NUTS but is silent on supporting systems external to the NUTS protocol.   Wong’s exclusive use of the encrypted JSON recordsets would enable Aug to accommodate additional users thereby extending the NUT security and data protection services without having to reformat or process new customer data).  

          As to claim 9, the combination of Auh and Wong teaches the machine-readable medium of claim 8, wherein:
         the instructions for decrypting at least one of the references related to the corresponding plaintext item in the at least a portion of the indexing structure are executed when a page of the indexing structure is loaded into the memory – Auh [0546] FIG. 113 shows how a digital address book entry between Alice and Bob may be structured to support RBKs in a consistent manner for some or all relationships in the address book. When Alice receives this message, she may decrypt the message from Bob using her private key for Bob's messages 11336. She may extract the key 11374 inside, she may store it in Bob's address card entry 11330 as a key 11374 for sending messages to Bob privately.   Here, the claimed ‘instructions’ is taught by Auh is ‘message’ whereas the claimed ‘indexing structure’ is taught by Auh as ‘digital address book’.  The claimed ‘page of structure’ is taught by Auh as ‘key 11374 inside’.  The claimed ‘loaded into memory’ is taught by Auh as ‘she may store’).

           As to claim 10, the combination of Auh and Wong teaches the machine-readable memory of claim 8, wherein:
           the instructions for decrypting at least one of the references related to the corresponding plaintext item in the at least a portion of the indexing structure are executed when the at least a portion of the indexing structure is used to search for non-deterministically encrypted data in the CryptoJSON recordset corresponding to a desired data item – Wong [0546] ... When Bob receives this message with the key 11334 inside, he may store it in Alice's address card entry 11370 as a key 11334 for sending messages to Alice privately. Bob then may generate an asymmetric key pair 11374 and 11376, storing them under Alice's address card 11370 and transmitting 11346 the public portion of the key 11374 to Alice using the public key that Alice sent to him 11334 to encrypt the message. When Alice receives this message, she may decrypt the message from Bob using her private key for Bob's messages 11336. Here, the claimed ‘instructions’ is taught by Wong as ‘this message’ whereas the claimed ‘at least a portion’ is taught by Wong as ‘the public portion of the key 11374’. The rationale to incorporate the features of Wong in Claim 8 apply here in claim 10).

              As to claim 11, the combination of Auh and Wong teaches the machine-readable medium of claim 8, wherein the encrypted references related to the corresponding plaintext item include plaintext statistics – Auh [0585] ... PKI certificates, contact cards, RBK sets, web logins, baseball statistics, VPN logins and credentials, car history, DVD collections, stamp collections, book collections, children's medical records, etc. Here, the claimed ‘encrypted references’ is taught by Auh as ‘RBK sets’ since role-based keys are used for encrypted references.  The claimed ‘plaintext statistics’ is taught by Auh as ‘baseball statistics’). 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Auh and Wong, in view of Bumbulis; Peter, US 20030304513 A1, October 30, 2003, hereafter referred to as Bumbulis.

           As to claim 7, the combination of Auh and Wong teaches the method of claim 4.  THE COMBINATION OF AUH AND ZANG DO NOT TEACH wherein the indexing structure includes a B-tree HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR BUMBULIS wherein the indexing structure includes a B-tree – Bumbulis [0024] B-Tree: One of the most widely used indexing schemes in database systems is the B-Tree index scheme (including implementation variants such as a B+-Tree) in which the keys or keywords are kept in a balanced tree structure and the lowest level (i.e., leaf nodes) of the tree points at the data records, or, in some cases, contains the actual data records themselves. To provide the Modular I/O Repository (MIOR) of Auh a search function using a B-tree would have been obvious to one of ordinary skill in the art, in view of the teachings of Bumbulis, since all the claimed elements were known in the prior art and one skilled in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods (i.e. using a B-tree search retrieval method) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the B-tree used in Bumbulis would allow the MIOR of Auh to expand the use of tree searching with the particular functions of a B-tree as provided by Bumbulis). 
           As to claim 12, the combination of Auh and Wong teaches the machine-readable medium of claim 8.  THE COMBINATION OF AUH AND WOND DO NOT EACH wherein the indexing structure includes a B-tree, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR BUMBULIS TEACHES wherein the indexing structure includes a B-tree – Bumbulis [0024] One of the most widely used indexing schemes in database systems is the B-Tree index scheme (including implementation variants such as a B+-Tree) in which the keys or keywords are kept in a balanced tree structure and the lowest level (i.e., leaf nodes) of the tree points at the data records, or, in some cases, contains the actual data records themselves. The rationale to incorporate the features of Bumbulis in Claim 7 apply here in claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249111/04/2020